Citation Nr: 0022019	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Service connection for residuals of frostbite was denied in 
an April 1973 rating decision.  The veteran was notified of 
this decision the same month but did not file an appeal as to 
this determination.  As such, this determination became final 
in accordance with applicable law.

In August 1997, the RO received the veteran's request to 
reopen his claim, which it denied in a December 1997 rating 
decision, as new and material evidence had not been 
presented.  The RO confirmed and continued its denial in 
January and July 1998.  The veteran then filed this appeal. 


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of 
frostbite was last denied by the RO in April 1973; the 
veteran was properly notified of that determination, and no 
appeal was perfected therefrom.

2.  Evidence received since the RO's April 1973 determination 
consists primarily of copies of the veteran's service medical 
records, private medical records, and VA examination reports.  
In effect, the state of the record remains unchanged.



CONCLUSIONS OF LAW

1.  Evidence received since the April 1973 determination that 
denied service connection for residuals of frostbite is not 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The April 1973 determination is final, and the veteran's 
claim of service connection for residuals of frostbite is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

When the RO considered the veteran's claim in April 1973, the 
pertinent evidence of record consisted of the veteran's 
service medical records and VA treatment records (dated from 
May 1968 to May 1973).

The veteran's service medical records indicate that the 
veteran had a swelling of hands in January 1954.  At that 
time, it was noted that the veteran had had frostbite of the 
hands and feet.  The following month, in February 1954, it 
was again noted that the veteran had a history of frostbite 
one year before and that ever since then, when the veteran 
was exposed to cold, his lips, hands, and face swelled.  At 
that time, the veteran was admitted for medical observation 
for a circulatory disorder due to old frostbite.  Upon 
admission, it was noted that the veteran had been exposed to 
cold for several hours in 1950.  He had been hospitalized for 
frostbite at that time for three weeks.  Any exposure to cold 
produced swelling of the hands and feet, as well as pain in 
the feet.  No swelling of the veteran's hands and feet was 
noted, but both were cold on palpation.  It was suggested 
that the veteran's profile be changed to L-3, with specific 
instructions to avoid exposure to temperatures below 20 
degrees Fahrenheit.  Upon discharge, approximately two weeks 
later, the veteran was asymptomatic, and hospitalization was 
no longer indicated.  The final diagnosis was observation for 
circulatory disorder; no disease found.  No further 
complaints or follow-up treatment is documented, and upon 
separation examination (conducted in May 1955), no complaints 
or abnormalities were reported or clinically noted.

The veteran's VA treatment records are negative for any 
complaints, treatment or diagnosis of residuals of frostbite.

When the RO considered the veteran's claim in December 1997, 
January 1998, and July 1998, the pertinent evidence of record 
consisted of a July 1973 VA examination report, copies of the 
veteran's service medical records, an article about the VA, 
medical records from the Texas Department of Criminal Justice 
(dated from July 1994 to December 1997), and a June 1999 VA 
examination report with addendum.

The July 1973 VA examination report reflects the veteran's 
reported history of having had an onset of swelling of the 
hands and face secondary to cold exposure beginning in 1954.  
The veteran stated that he had noted recurrent episodes since 
then upon exposure to cold, i.e., 20 degrees Fahrenheit.  The 
veteran also stated that his symptoms persisted for 
approximately two to three hours before resolving 
spontaneously.  He had not been seen by a physician for this 
condition since 1955.  Subsequent to physical examination, 
the examiner indicated that he was unable to document that 
the veteran had cold urticaria.  It was recommended that the 
veteran be evaluated when he was experiencing the alleged 
cold urticaria, in order to document it.

The copies of the veteran's service medical records are 
identical to those previously contained in his claims file.

The VA article pertains to the payment of benefits to another 
veteran for his frostbite.

The veteran's medical records from the Texas Department of 
Criminal Justice are negative for any treatment or diagnosis 
of residuals of frostbite, although it was noted in September 
1997 that the veteran had poor circulation.  There is no 
reference to the veteran's service as to any disorder, 
including the documented poor circulation.

The June 1999 VA examination report reflects the veteran's 
report of having residuals of cold injury to his hands, feet, 
and face.  It also reflects the veteran's reported service 
medical history as to treatment received for frostbite.  The 
veteran stated that his face would swell really bad and sting 
and burn if he went out in cold weather, and his feet and 
hands would get stiff.  Subsequent to physical examination, 
it was noted that the veteran had a history of exposure to 
cold in the 1950s; his multiple health problems had no 
relationship to cold exposure in service.

In the June 1999 VA examination report addendum, the examiner 
reviewed the veteran's claims file and noted the findings 
documented in the veteran's service medical records.  She 
then noted a history of exposure to cold prior to his 
service.  She did not believe that the veteran had a history 
of frostbite.  Rather, it was frost nip.  She had not found 
any residuals of frostbite upon earlier examination.  It was 
noted that the veteran's toenail condition was seen in the 
general population.

In connection with his appeal, the veteran requested a 
hearing before a Member of the Board, which was conducted as 
a video conference in May 2000.  The veteran testified that 
he had been in service from 1953 to 1955.  (Transcript (T.) 
at 3).  When asked how old he had been when he entered 
service, the veteran stated that he had presented himself as 
18, but really he was 17.  (T. at 4).  The veteran testified 
that he had been bivouacked in Wiesflicken, Germany, on guard 
duty, when he got frostbite.  Id.  As a result of his 
frostbite, the veteran had been sent to the 97th Hospital in 
Nuremberg.  (T. at 5).  He had been given some kind of serum 
that had made him sweat and had thawed him out.  Id.  The 
veteran stated that he had been admitted for treatment for 
approximately three weeks.  Id.  The veteran and his service 
representative indicated that there were discrepancies in the 
dates, etc., in the veteran's service medical records, as to 
his hospitalization for frostbite and the history that was 
recorded at that time.  (T. at 6).  The veteran had only been 
16 in 1950 and had lived in Houston then.  Id.  There was 
nothing in Houston that could have caused frostbite.  Id.  He 
had never been in a hospital in 1950.  Id.  The veteran 
stated that he had tried to get treatment at the VA for his 
frostbite, in 1973, but he had been told that it did not get 
cold enough in Texas for him to receive help.  (T. at 7).  In 
closing, the veteran reiterated that he did not understand 
the discrepancy in is service medical records.  (T. at 9).  
The veteran submitted another copy of some of his service 
medical records.

III.  Analysis

In April 1973, the RO denied the veteran's claim for service 
connection for residuals of frostbite, stating that no 
disabilities related to cold exposure were noted upon 
discharge from service.  Subsequent to April 1973, the record 
was supplemented with copies of the veteran's service medical 
records, two VA examinations, private medical records, a VA 
article, and the veteran's testimony at his video conference 
before a Member of the Board.  While the Board recognizes the 
presumption of credibility afforded evidence presented by a 
veteran in an attempt to reopen a final decision, it does not 
find the additional evidence to be new and material, as 
required by law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, the copies of the veteran's service medical 
records contain no additional information and are duplicative 
of those already contained in the veteran's claims file and 
considered by the RO in April 1973.  As such, they are 
cumulative and redundant and are not new and material.  See 
38 C.F.R. § 3.156(a).

The VA article, while new to the evidence of record, is not 
material, as it in no way pertains to the veteran's personal 
claim for service connection for residuals of frostbite.  For 
evidence to be considered sufficient to reopen a prior 
denial, it must be both new and material.  Id.

The two VA examinations are also new to the evidence of 
record, as they were not before the RO in April 1973, but 
they are not material in this instance.  They offer no 
clinical evidence of any current residuals of frostbite or 
medical opinion relating the veteran's claimed residuals to 
his service.  As such, when considered alone or in connection 
with evidence previously assembled, these examination reports 
are not so significant that they must be considered in order 
to fairly decide the merits of the veteran's claim.  Id.  In 
effect, they do not bear directly and substantially upon the 
specific matter under consideration, i.e., entitlement to 
service connection for residuals of frostbite.  Id.

The private medical records from the Texas Department of 
Criminal Justice are also new to the evidence of record, but 
they are not material.  They are completely silent as to the 
veteran's service and any complaints or treatment of 
residuals of frostbite. As such, when considered alone or in 
connection with evidence previously assembled, these records 
are not so significant that they must be considered in order 
to fairly decide the merits of the veteran's claim.  Id.

As to the veteran's testimony at his video conference before 
a Member of the Board, it, too, is new to the record, but it 
is not material.  Here, while the veteran indicated that 
there was a discrepancy in his service medical records as to 
dates, etc., the veteran did not offer an explanation as to 
the claimed discrepancy, and the content of the veteran's 
service medical records remained unchanged.  To reiterate, 
the RO had considered the content of the veteran's service 
medical records when it made its determination in April 1973.  
Nothing the veteran testified to changed this content.  
Further, as to the veteran's testimony that he had residuals 
of frostbite, while he is competent to relate symptomatology, 
nothing in the record indicates that he possesses the medical 
expertise necessary to render an opinion as to either medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where the determinative issue involves 
medical diagnosis or causation, competent medical evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Moreover, the veteran's testimony as to the existence of 
residuals of frostbite is cumulative and redundant, as 
obviously the veteran presented the same contentions in April 
1973.  These contentions were considered and rejected by the 
RO at that time.  New and material evidence cannot be 
cumulative and redundant.  See 38 C.F.R. § 3.156(a).

Therefore, in light of the above, the Board finds that new 
and material evidence has not been presented to reopen the 
veteran's claim of entitlement to service connection for 
residuals of frostbite.  In reaching this determination, the 
Board reiterates that the RO in April 1973 denied the 
veteran's claim, stating that no such disabilities were noted 
upon discharge examination.  To date, the record does not 
contain any clinical evidence as to the existence of 
residuals of frostbite.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's December 1997 
rating decision and the March 1999 statement of the case, the 
Board finds that the veteran has been adequately informed of 
the evidence required in this case and afforded an 
opportunity to respond.

The Board notes the three-step test that must be applied with 
respect to new and material cases.  Under the Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under 38 C.F.R. § 3.156 to reopen the 
claim; if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  Winters v. West, 
12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of 
frostbite, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for residuals of frostbite.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 8 -


- 10 -


